IN THE UNITED STATES DISTRICT COURT 20] 7c 17 AM 9,
FOR THE WESTERN DISTRICT OF TEXAS”. . 8:53
WACO DIVISION WeeeRk |

RED RIVER INNOVATIONS LLC,
Plaintiff,
v. Civil Action No. 6:19-cv-710
ATLASSIAN, INC.,

JURY TRIAL DEMANDED
Defendant.

 

COMPLAINT FOR PATENT INFRINGEMENT

This is an action for patent infringement in which Plaintiff, Red River Innovations LLC
(“RRI”), makes the following allegations against Defendant Atlassian, Inc. (“Atlassian” or
“Defendant”’):

THE PARTIES

l. RRI is a Texas limited liability company having its principal place of business at 7
Legato Way, The Woodlands, Texas 77382.

2. On information and belief, Defendant is a Delaware corporation having its principal
place of business at 350 Bush Street, Floor 13, San Francisco, California 94104.

NATURE OF THE ACTION

3. This is a civil action for the infringement of United States Patent No. 7,669,111
(“the °111 patent” or “the Patent-in-Suit”) under the Patent Laws of the United States 35 U.S.C. §
| et seq.

JURISDICTION AND VENUE

4. This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United
States, including 35 U.S.C. § 271, ef seq.

5. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b)
because Defendant has a regular and established place of business in this District, including at 303
Colorado Street, Suite 1600, Austin, Texas 78701, and has committed acts of patent infringement
within this District giving rise to this action.

6. On information and belief, Defendant is subject to this Court’s specific and general
personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to
its substantial business in this forum, including (1) at least a portion of the infringements alleged
herein; and (ii) directly and/or through subsidiaries or intermediaries, regularly doing or soliciting
business, engaging in other persistent courses of conduct, and/or deriving substantial revenue from
goods and services provided to individuals in Texas and in this District.

THE PATENT-IN-SUIT

7. On February 23, 2010, the °111 patent, titled “Electronic Text Reading
Environment Enhancement Method and Apparatus,” was duly and lawfully issued by the U.S.
Patent and Trademark Office. A true and correct copy of the ’111 patent is attached hereto as
Exhibit A.

8. The ’111 patent “provides an improved user interface for performing operations on
sections of a text based on an outline of the text.” (Ex. A, the 111 Pat., Abstract.)

9. RRI owns the °111 patent and holds the right to sue and recover damages for

infringement thereof, including past infringement.

ATLASSIAN’S USE OF °111 PATENT TECHNOLOGY
10. | RRI restates and incorporates by reference the preceding paragraphs of this
Complaint as if fully set forth herein.
11. On information and belief, Atlassian uses a computer system to provide a user

interface to an electronic text as described in the ‘111 patent.
» Teams in Space Home 41

 

 

~ _ Decisionlog *D «

When should we launch?
Where should we store our files?

> Meeting Notes

1. Alphabetical: sort all child pages alphabetically.

2. Undo: undo sorting.

See, e.g., Atlassian Website (last visited December 2019), available at
https://confluence.atlassian.com/doc/move-and-reorder-pages-
146407727 html#MoveandReorderPages-Reorderpageswithinaspace.

 

 

  

a1 Chapter (ll, Distribution of the Powers of Government
>} Necessity of Separation of Powers
= /W The Departments of Government
Departments of Government 4133
Apportionment of powers to
V The Legistature
Apportionment
of representatives
Senate, Federal
constitutional provisions respecting
Vacancies
in Congress, how fille _ Fe

 

See, e.g., Ex. A, the °111 Pat., Fig. 4.

12. “Confluence [Atlassian's content tool] pages can be filled with text, tables, and
formatted—yjust like the documents you’ve always used.” See, e.g., Atlassian Website (last visited
December 2019), available at https://www.atlassian.com/collaboration/confluence-create-content-
with-pages. “In Confluence, you create with pages. Think of pages as a New Age ‘document.””
id. “Everything in Confluence is organized in spaces, which are a collection of related pages.”

See, e.g, Atlassian Website (last visited December 2019), available at

https://www.atlassian.com/collaboration/confluence-organize-work-in-

-3-
spaces? ga=2.196092780. 1360066806. 157625 1500-39823 1182.1576251500. “Every page lives
in a space, but you can also nest pages in a hierarchy within each space.” See, e.g., Atlassian
Website (last visited December 2019), available at
https://www.atlassian.com/collaboration/confluence-create-content-with-pages.

13. Atlassian offers a “Documentation Space” to help “capture, distribute, and update
[] technical documentation.” See, e.g., Atlassian Website (last visited December 2019), available
at https://confluence.atlassian.com/doc/develop-technical-documentation-in-confluence-
226166494.html. Atlassian also provides users with the capability of exporting a space to HTML,
XML, or PDF. See, e.g., Atlassian Website (last visited December 2019), available at
https://confluence.atlassian.com/doc/export-content-to-word-pdf-html-and-xml-139475.html

14. On information and belief, Confluence presents on a computer display a portion of

an outline of an electronic text.

 

v Teams in Space Home $1

@
©

 

~  Decisionlog %) «
When should we launch?
Where should we store our files?

> Meeting Notes

1. Alphabetical: sort all child pages alphabetically.
2. Undo: undo sorting.

See, e.g., Atlassian Website (last visited December 2019), available at
https://confluence.atlassian.com/doc/move-and-reorder-pages-
146407727. html#MoveandReorderPages-Reorderpageswithinaspace.

15. On information and belief, Confluence uses an element of text on a portion of a
space outline, comprising at least one phrase that appears in the space, where the phrase will be at
least one word. See, e.g., Atlassian Website (last visited December 2019), available at

https://confluence.atlassian.com/doc/move-and-reorder-pages-

-4-
146407727. html#MoveandReorderPages-Reorderpageswithinaspace. On information and belief,
an outline of a space in Confluence will comprise a plurality of elements, wherein elements of the
space outline are copies of elements from the space, and each element of the space outline
represents a portion of the space. /d.; see also, e.g., Atlassian Website (last visited December
2019), available at https://www.atlassian.com/collaboration/confluence-create-content-with-
pages. On information and belief, the combined elements of the space outline comprise
substantially less text than the entire space. See, e.g., Atlassian Website (last visited December
2019), available at https://confluence.atlassian.com/doc/move-and-reorder-pages-
146407727. html#MoveandReorderPages-Reorderpageswithinaspac. On information and belief,
substantially all portions of the space are represented by an element of the space outline because
the outline contains an element for each space page. /d. On information and belief, the relative
positional and hierarchical relationships of elements of the space outline correspond to the relative
positional and hierarchical relationships of the portions of the space represented by the elements

of the outline.

 
See, e.g., Seibert/Media video (last visited December 2019), available at
https://www.youtube.com/watch?v=N-_yd0jD59Q&feature=youtu.be; see also, e.g., “Adding
and Arranging Pages with a Confluence Space” (last visited December 2019), Canisius College
Wiki, available at
https://wiki.canisius.edu/display/GSIC/Addingt+and+Arranging+Pagest+withint+at+ConfluencetS
pace.

16. On information and belief, Confluence allows a user to sort, for example, all child

pages alphabetically in response to a user action that indicates an element of the space outline.

 

~  Teamsin Space Home 4]

»  Decisionlog *)

 

When should we launch?
Where should we store our files?

> Meeting Notes

1. Alphabetical: sort all child pages alphabetically.
2. Undo: undo sorting.

See, e.g., Atlassian Website (last visited December 2019), available at
https://confluence.atlassian.com/doc/move-and-reorder-pages-
146407727 html#MoveandReorderPages-Reorderpageswithinaspace; see also, e.g., Atlassian
Website (last visited December 2019), available at
https://confluence.atlassian.com/confcloud/move-copy-and-hide-pages-724764858 html.

17. On information and belief, when Confluence users choose to sort child pages by

indicating an element of the space outline, a sort is executed only on the portion of the space

represented by the outline element.

»  Teamsin Space Home $1

 

@
2)

~ Decision log *D

 

When should we launch?
Where should we store our files?

> Meeting Notes

1. Alphabetical: sort all child pages alphabetically.
2. Undo: undo sorting.
See, e.g., Atlassian Website (last visited December 2019), available at
https://confluence.atlassian.com/doc/move-and-reorder-pages-
146407727. html#MoveandReorderPages-Reorderpageswithinaspace.

18. | Oninformation and belief, as demonstrated through Confluence program use, when
users choose to sort child pages the operation does not cause the display of the selected space child
pages. See, eg., Atlassian Website (last visited December 2019), available at
https://confluence.atlassian.com/doc/move-and-reorder-pages-

146407727. html#MoveandReorderPages-Reorderpageswithinaspace. On information and belief,
space child page reorganization is further shown when a space is exported to a .pdf. See, e.g.,
https://confluence.atlassian.com/doc/export-content-to-word-pdf-html-and-xml-139475. html.

19. On information and belief, as demonstrated through Confluence program use,
Confluence displays on the outline the result of a sorting operation and the relative positional
relationships between the text corresponding to the sorting operation result and the original text
elements represented by the outline elements are maintained on the outline. See, e.g.,
Seibert/Media video (last visited December 2019), available at
https://www.youtube.com/watch?v=N-_yd0jD59Q&feature=youtu.be.

20. Atlassian explains to its users that a “well structured Confluence page is an
unbelievably powerful tool,” and demonstrates how users should use Confluence to achieve such

results.

Also leam how to move/copy pages PLUS do a simple re-organisation of pages via the
view in hierarchy - in the tap right of a page use the drop-dawn menu far these functions.
Here's how view in hierarchy works:

 

 

Space Settings
ce -[-] Davee fee tort Comment tons Lox ater creo
aracwress
tage 9 eer .
Rane cot Wweaset Sewce eet | Ontared Pager Urcetved Mage

“3 #
5 BOD" ecu ates
» 2 uns worn
> B motsay
9S TECnNCAL AON
29 1 Section oy
9D Montng sctes (Dey Sure ues
© Fh Rates eperts ALCO;
> F Meromectts
ee 9 Dp Gee y deere
wee . ) Resare Now

 

 

 

 

See, e.g., Atlassian Website (last visited December 2019), available at
https://community.atlassian.com/t5/Confluence-articles/So-you-re-new-to-Spaces-on-
Confluence-now-what/ba-p/993007.

-7-
CLAIM FOR INFRINGEMENT OF THE °111 PATENT

21. | RRI restates and incorporates by reference the preceding paragraphs of this
Complaint as if fully set forth herein.

22. The ’111 patent is valid and enforceable under United States Patent Laws.

23. The claims of the ’111 patent are directed to an improved user interface for
performing operations on sections of a text based on an outline of the text and involve more than
the performance of well-understood, routine and conventional activities previously known.

24. Defendant has been and is presently directly infringing at least claim 11 of the ’111
patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, by using,
making, developing, distributing, advertising, and/or operating Confluence, which infringes at
least claim 11 of the 111 patent.

25. Defendant has been and is presently indirectly infringing at least claim 11 of the
*111 patent under 35 U.S.C. § 271(b), literally and/or under the doctrine of equivalents, by actively,
knowingly, and intentionally inducing others (e.g., Defendant’s customers, distributors, partners,
technical vendors, and/or third parties) to use, make, develop, distribute, advertise, and/or operate
Confluence, which infringes at least claim 11 of the ’111 patent.

26. Defendant has been aware of the ’111 patent at least since September 16, 2019.

27. Since Defendant has been on notice of the *111 patent, Defendant has been and is
presently actively, knowingly, and intentionally inducing infringement of at least claim 11 of the
*111 patent by encouraging others (e.g., Defendant’s customers, distributors, partners, and/or third
parties) to use, make, develop, distribute, advertise, and/or operate Confluence, knowing of the
"111 patent, knowing that others will use, make, develop, distribute, advertise, and/or operate
Confluence in an infringing manner, and knowing and intending to encourage and facilitate those
infringing uses and/or operations of Confluence through the creation and/or dissemination of
promotional and marketing materials.

28. To date, on information and belief, Defendant has not provided its customers and/or

users of Confluence instructions on how to avoid infringement since Defendant had notice of the

-8-
111 patent. Defendant continues to disseminate many of the same promotional and marketing
materials as before.

29. Defendant’s infringement has been and/or continues to be willful and deliberate,
entitling RRI to additional damages. Defendant has engaged in reckless conduct despite an
objectively high likelihood that its actions constituted infringement of a valid patent.

30. RRI has been and/or continues to be damaged by Defendant’s infringement of the
*111 patent.

PRAYER FOR RELIEF

Wherefore, RRI respectfully requests that this Court enter judgment against Defendant as
follows:

a) adjudging that the Defendant has infringed, literally or under the doctrine of equivalents,
the Patent-in-Suit;

b) adjudging that Defendant’s infringement of the Patent-in-Suit is willful;

c) awarding RRI the damages to which it is entitled under 35 U.S.C. § 284 for Defendant’s
infringement;

d) adjudging that this case is exceptional under 35 U.S.C. § 285 and awarding RRI
attorneys’ fees, costs, and expenses that it incurs in prosecuting this action;

e) awarding RRI pre-judgment and post-judgment interest on its damages; and

f) awarding RRI such other and further relief in law or equity that the Court deems just and

proper.

DEMAND FOR JURY TRIAL
RRI hereby respectfully demands a trial by jury on all claims and issues so triable.
Dated: December 16, 2019 Respectfully submitted,

By: fs/ Bradford J. Black

Bk am
Bradford J. Black
Texas Bar No. 24086243
-10-

BRADFORD BLACK P.C.

4 Embarcadero Center, Suite 1400
San Francisco, CA 94111

Email: bblack@bradfordblack.com
Tel: (415) 813-6210

Fax: (415) 813-6222

Matt Olavi

Texas Bar No. 24095777

OLAVI LAW P.C.

401 Congress Avenue, Suite 1540
Austin, Texas 78701

Email: molavi@olavilaw.com
Tel: (512) 717-4485

Fax: (512) 717-4495

ATTORNEYS FOR PLAINTIFF
